UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1094


In Re:   TREVOR LITTLE,

                Petitioner.




                 On Petition for Writ of Mandamus.
                 (2:10-cv-00978; 2:95-cr-00198-2)


Submitted:   April 8, 2014                  Decided:   April 16, 2014


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Trevor Little, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Trevor   Little    petitions     for   a   writ    of     mandamus,

alleging the district court has unduly delayed acting on his

motion filed pursuant to Fed. R. Civ. P. 59(e).                    He seeks an

order from this court directing the district court to act.                     Our

review of the district court’s docket reveals that the district

court denied the motion on February 14, 2014.                Accordingly, we

deny the mandamus petition as moot.              We grant leave to proceed

in forma pauperis.        We dispense with oral argument because the

facts   and    legal   contentions      are   adequately   presented      in   the

materials     before   this     court   and   argument   would    not    aid   the

decisional process.

                                                                PETITION DENIED




                                         2